In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                         E-Filed: April 18, 2013

* * * * * * * * * * * * * *                                *
STEPHANY SHAYEGHI, Mother and *                                  No. 12-108V
Natural Guardian of Minor, AVA ROSE
                            *
SHAYEGHI,                   *
                Petitioner, *                                    Special Master
                            *                                    Hamilton-Fieldman
         v.                 *
                            *                                    Decision on Attorneys’ Fees and Cost.
SECRETARY OF HEALTH AND     *
HUMAN SERVICES,             *
                            *
            Respondent.     *
* * * * * * * * * * * * * * *


                           DECISION1 (ATTORNEY FEES AND COSTS)

       In this case under the National Vaccine Injury Compensation Program,2 Chief
Special Master Campbell-Smith issued a decision on February 4, 2013. On March 4,
2013, the case was transferred to Special Master Hamilton-Fieldman. On April 17, 2013,
the parties filed a stipulation concerning attorney’s fees and costs in this matter. The
parties’ stipulation requests a total payment of $23,500.00.

      I find that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for fees and costs is appropriate,
pursuant to 42 U.S.C. § 300aa-15(b) and (e)(1). Further, the proposed amount seems
reasonable and appropriate. Accordingly, I hereby award the total $23,500.00, as a

1
  The undersigned intends to post this decision on the United States Court of Federal Claims’
website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party (1) that is trade secret or commercial or financial information
and is privileged or confidential, or (2) that are medical files and similar files the disclosure of
which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
Otherwise, “the entire” decision will be available to the public. Id.
2
    The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10 et seq. (2006).



                                                            1
lump sum in the form of a check payable jointly to Petitioner and Petitioner’s
counsel, Sheila A. Bjorklund.


       In the absence of a timely-filed motion for review filed pursuant to Appendix B of
the Rules of the U.S. Court of Federal Claims, the clerk of the court shall enter judgment
in accordance herewith.

      IT IS SO ORDERED.




                                                s/Lisa Hamilton-Fieldman
                                                Lisa Hamilton-Fieldman
                                                Special Master




                                            2